Exhibit 99.2 MOCON, Inc. Fourth Quarter 2016 Conference Call Script March 1, 2017 Delivered by: Robert Demorest - MOCO Elissa Lindsoe– MOCO Steve Hooser – Three Part Advisors Operator (if necessary): Good day, everyone, my name is Christine and I’m the operator. Welcome to MOCON’s Fourth Quarter 2016 Earnings Conference Call. Today's conference is being recorded. I would now like to turn the call over to Steven Hooser, MOCON’s investor relations representative. Please go ahead Steven . Steven Hooser : Thank you Christine and thank you for joining us today to discuss our fourth quarter 2016 financial results. With me on the call today are Bob Demorest, Chief Executive Officer, and Elissa Lindsoe, Chief Financial Officer. We will open up to the audience for a Q&A session after we complete our prepared remarks. Please note that we are also webcasting this call. Both the earnings press release that was issued earlier and the webcast link can be accessed on our Investor Relations website at mocon.com. Before I turn the call over to management, I'd like to remind everyone that during today’s call, including the Q&A session, we may make forward-looking statements regarding expected revenue, earnings, future plans, opportunities, and other expectations of the Company. These estimates and plans and other forward-looking statements involve known and unknown risks and uncertainties that may cause actual results to differ materially from those expressed or implied on the call. These risks include those that are detailed in our most recent Annual Report on Form 10-K and in today’s earnings press release and may be amended or supplemented by subsequent quarterly reports on Form 10-Q, or other reports filed with the Securities and Exchange Commission. The statements made during this conference call are based upon information known to MOCON as of the date and time of this call. We assume no obligation to update the information presented in today’s call. During today’s call we will also discuss non-GAAP financial measures, including, Adjusted EBITDA. These measures, when used in combination with GAAP results, provide us with useful information to better understand our business and we believe investors may want to consider this impact on our performance as well. A reconciliation of GAAP to non-GAAP measures can be found in today’s earnings release. With that, I’d like to turn the call over to Bob Demorest, MOCON’s President and Chief Executive Officer. Bob Demorest Thanks Steven; and thanks to all of you on the line for participating in our earnings call and we appreciate your time and continued interest in MOCON. At this time last year, I was lamenting our FY 2015 financial performance: • Our annual revenue in 2015 ended down 6% from 2014 on a GAAP basis . • Round 1 of our realignment plan became necessary in the second half of 2015, in order to right the ship in light of the external headwinds we were facing with the falling euro and oil prices. • We ended up increasing our fully diluted earnings per share from $0.27 in 2014 to $0.51 in 2015, which was certainly good, but the revenue softness was an overhanging cloud . • We were able to reduce our debt and we held our cash steady . Sitting before you just one year later, I am excited to report the following: ● Our 2016 annual revenue was up 4% from 2015, on a GAAP basis. The year did not start out as strong as we hoped and because the first half was flat, we triggered Round 2 of our realignment plan. I am happy to say that it did make a difference . • We pushed the “One MOCON” theme very hard , resulting in a flatter matrixed organization – and as part of this initiative, in April, we will be changing the name of Dansensor to MOCON Europe A/S. • Our third quarter of 2016 revenue was up by 7% over the third quarter of 2015, and our fourth quarter was up by 10% year-over-year, matching our best shipment quarter ever . • Net Income was up substantially, we paid off our entire credit line, and we increased our cash position resulting in a strong balance sheet. Our adjusted EBITDA was 17 percent of revenue compared to 14 percent in 2015. • Fully diluted earnings per share in 2016 was $0.86, compared to $0.51 in 2015, a 69 percent increase for the year. In other news, please join me in welcoming Maurice Janssen, our new Sr. Vice President of Global Sales & Marketing to our team. He joined MOCON mid-January and is based out of our Minneapolis headquarters. He reports directly to me and is responsible for leading our sales and marketing teams across all segments. Maurice has over 20 years of sales and marketing experience in similar industries to ours. He was most recently v ice president of sales and marketing, Latin America, for FOSS, a Danish-based supplier of analytical instruments for the food, beverage and agriculture sectors. Maurice is a great addition to our team and we are delighted to have him. I will now turn the call over to Elissa to run through the operating results and will return with my closing remarks after she is done . Elissa Lindsoe Thank you Bob and good afternoon everyone. Revenue for the fourth quarter of 2016 was $16.9 million, up 10 percent from the $15.3 million reported in the same period of 2015. This performance matches our prior quarterly record that was set in the fourth quarter of 2014 and at that time, the euro was much stronger than it is today. Full year 2016 revenue was $63.3 million, an increase of 4 percent from the $60.8 million reported in 2015. Gross margin was 57 percent of revenue in our fourth quarter of 2016 which is an increase of 2 percentage points from the 55 percent reported in the year-ago quarter. SG&A expenses were 37 percent of revenue in the fourth quarter of 2016 compared to 38 percent of revenue in the fourth quarter of 2015. Research and development expenses were 7 percent of revenue in Q4 2016 compared to 8 percent in Q4 2015. This spending level continues to be in line with our ongoing commitment to invest in existing offerings as well as advanced sensor technologies. Our fourth quarter 2016 operating income of $2.1 million, or 12 percent of revenue. is a nice improvement from 4 percent of revenue in the year-ago quarter. Our MOCON realignment initiatives have contributed to these positive results. I will go into more detail by business segment momentarily but I’ll cover the remainder of our income statement before doing so. Our effective tax rate was 21percent in Q4 2016 compared to 51 percent in the year-ago quarter. The reduction was driven by the use of foreign tax credits and the effect of foreign operations that have lower tax rates. Net income for the fourth quarter of 2016 was $1.8 million, or $0
